Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd (US 2003/0087714 A1).
Regarding claim 1, Todd teaches a sprocket (30) comprising:
	a plurality of teeth (32) that mate with a chain (80), wherein
	the plurality of teeth are formed such that positions of a plurality of no-load seating points (34) in radial direction of the sprocket change in a circumferentially continuous manner (Todd, paragraph 0055 and fig 3), wherein the no-load seating points denote positions at which the chain sits under no load between adjacent pairs of teeth (tensions imparted to chain by engagement with teeth, Todd, paragraph 0053 and fig 4), and
	the positions in the radial direction of the no-load seating points have a variation pattern in which the radial positions (root depths 1-3) increase and decrease depending on circumferential positions of the seating points (Todd, paragraphs 0055-0058 and figs 3 and 4),
	the variation pattern includes a repeated cycle of increase and decrease (Todd, paragraph 0055), and


Regarding claim 2, Todd teaches the sprocket according to claim 1 disclosed above, and further teaches that the no-load seating points are tooth roots (34) between adjacent pairs of teeth (Todd, paragraphs 0053-0054).

Regarding claim 4, Todd teaches the sprocket according to claim 1 disclosed above, and further teaches that the cycle of increase and decrease contains a portion identical to a major cycle of torque variation (Todd, paragraphs 0055-0067). 

Regarding claim 5, Todd teaches the sprocket according to claim 1 disclosed above, and further teaches that the angular phases change in a circumferentially continuous manner (Todd, paragraph 0071-0073 and figs 4 and 8)

Regarding claim 6, Todd teaches the sprocket according to claim 5 disclosed above, and further teaches that the change in the angular phases and the variation pattern of the positions in the radial direction of the plurality of the no-load seating points are set such as to conform to a pitch of the chain when the chain sits on the plurality of no-load seating points (Todd, paragraphs 0071-0073).

.
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Botez (US 2010/0203992 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Todd (US 2003/0087714 A1). It is conceded that Botez does not teach a variation pattern between individual seating points, but rather of sections, and said pattern taught by Botez is random and without consideration of the torque variations and position of the seating points. Todd, however, was disclosed in the previous office action as prior art not relied upon, and teaches such variation patterns of seating points according to different factors such as radial position and torque variation. Additionally, while not disclosed in this office action, Young (US 2011/0245002 A1) also teaches the limitations of claims 1-2 and 4-7 same as Todd does. Although Todd was mentioned in the previous office action, it was not used in the rejections of claims 1-2 and 4-7, thus making this a non-final rejection due to Todd being new grounds for rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakura et al (US 2009/0286639 A1), Sonoda et al (US 2010/0160098), Young (US 2011/0245002 A1), Mehta et al (US 2010/0227720 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651